F I L E D
                                                                 United States Court of Appeals
                                                                         Tenth Circuit
                      UNITED STATES CO URT O F APPEALS
                                                                      February 21, 2007
                             FO R TH E TENTH CIRCUIT                 Elisabeth A. Shumaker
                                                                         Clerk of Court



    G W E N B ER GM A N ,

                 Petitioner-A ppellant,

    v.                                                   No. 06-1342
                                                  (D.C. No. 06-CV-761-ZLW )
    JOH N R ICH AR D LA CO UTU RE,                        (D . Colo.)

                 Respondent-Appellee.



                              OR D ER AND JUDGM ENT *


Before PO RFILIO, B AL DOC K , and EBEL, Circuit Judges.


         Gwen Bergman, appearing pro se, appeals the district court’s sua sponte

dismissal of her claim for lack of jurisdiction under the Rooker-Feldman

doctrine. 1 W e have jurisdiction under 18 U.S.C. § 1291, and affirm for

substantially the same reasons as set forth in the district court’s order.



*
       After examining the briefs and appellate record, this panel has determined
unanimously that oral argument would not materially assist the determination of
this appeal. See Fed. R. App. P. 34(a)(2); 10th Cir. R. 34.1(G). The case is
therefore ordered submitted without oral argument. This order and judgment is
not binding precedent, except under the doctrines of law of the case, res judicata,
and collateral estoppel. It may be cited, however, for its persuasive value
consistent w ith Fed. R. App. P. 32.1 and 10th Cir. R. 32.1.
1
     Rooker v. Fidelity Trust Co., 263 U.S. 413, 415-16 (1923); District of
Columbia Court of Appeals v. Feldman, 460 U.S. 462, 482 (1983).
      M s. Bergman is a federal prisoner and the mother of minor child KW B.

W hile in prison, M s. Bergman has been involved in custody proceedings against

appellee, M r. LaCouture. On April 29, 2005, a juvenile court in Garfield County,

Colorado held a custody hearing in M s. Bergman’s absence. As a result of this

hearing, M s. Bergman suffered an adverse judgment that, among other things,

allocated sole decision-making authority over K W B to M r. LaCouture.

M s. Bergman attempted to appeal this judgment by petitioning for a writ of

certiorari to the Colorado Supreme Court, but her petition was denied. See In re

K.W.B., No. 06SA77, (Colo. M ar. 20, 2006). At that point, M s. Bergman’s sole

avenue of recourse was to file a petition for a writ of certiorari in the United

States Supreme Court under 28 U.S.C. § 1257. M s. Bergman did not take that

path. Instead, she filed in federal district court a motion to appeal the juvenile

court’s orders, arguing that she was denied due process because she was not given

adequate notice of, or an opportunity to be heard at, the April 29, 2005, custody

hearing. R. Doc. 3 at 2-3.

      Applying the Rooker-Feldman doctrine, the district court concluded that its

jurisdiction was foreclosed because M s. Bergman sought review of a final

state-court judgment. Id., Doc. 11 at 3-5. In arriving at this conclusion, the

district court set forth the basis of M s. Bergman’s appeal, delineated its

procedural history, and determined that she was attempting to challenge the

juvenile court’s decision by appealing to a lower federal court. Id. at 2-4.

                                          -2-
Consequently, the district court held that the Rooker-Feldman doctrine deprived it

of jurisdiction over the matter. Id. at 4.

      M s. Bergman now appeals the dismissal of her complaint. M s. Bergman

argues that Rooker-Feldman is not “involved” because the juvenile court’s

purported due-process violation occurred “apart from any other court order.”

Aplt. Br. at 7. She contends the injury for which she seeks redress is the juvenile

court’s failure to give her adequate notice of, and an opportunity to be heard at,

the April 29, 2005, custody hearing; she denies that her claim directly challenges

the orders resulting from that hearing. Therefore, asserting that her claim does

not directly challenge the juvenile court’s order, M s. Bergman concludes that

Rooker-Feldman did not divest the district court of jurisdiction.

      W e review the dismissal of a complaint for lack of subject-matter

jurisdiction de novo. Guttman v. Khalsa, 446 F.3d 1027, 1031 (10th Cir. 2006).

Although a pro se litigant’s pleadings are to be liberally construed, it is not the

proper function of the courts to assume the role of advocate for the pro se litigant.

Hall v. Bellmon, 935 F.2d 1106, 1110 (10th Cir. 1991).

      W e perceive no error in the district court’s dismissal of this claim.

However M s. Bergman chooses to characterize her injury, the inescapable fact is

that her appeal sought review and rejection of a final state court judgment. 2 Her

2
      The Rooker-Feldman doctrine generally precludes the lower federal courts
from sitting in direct review of final state-court decisions. Bolden v. City of
                                                                       (continued...)

                                             -3-
motion filed in district court is entitled, “Appeal From State District Court Order

for the Ninth Judicial District and Dismiss the Order(s) Dated January 25, 2006

and June 9, 2005.” R. Doc. 3 at 1. Through this filing, M s. Bergman asserted

that the district court had jurisdiction to review the juvenile court’s order, and

expressly requested that the district court dismiss the “state [juvenile] court order

as void.” Id. at 2. Denying this request, the district court recognized that

“Rooker-Feldman bars not only cases seeking direct review of state court

judgments[, but also] cases that are inextricably intertwined with a prior state

court judgment.” Id., Doc. 11 at 4 (internal quotations omitted). The district

court explained that a claim is inextricably intertwined with a state court

judgment “[i]f adjudication of a claim in federal court would require the court to

determine that a state court judgment was erroneously entered or was void.” Id.

Thus, because M s. Bergman sought to void the juvenile court’s order, the district

court concluded that M s. Bergman’s case was barred by the Rooker-Feldman

doctrine. Id. Having thoroughly reviewed the district court’s order,

M s. Bergman’s materials, the record on appeal, and the pertinent law, we agree

with the district court’s ruling and affirm for substantially the same reasons as

2
 (...continued)
Topeka, Kan., 441 F.3d 1129, 1142-43 (10th Cir. 2006). Recent Supreme Court
precedent cautions against expansive interpretations of the doctrine. See Lance v.
Dennis, 546 U.S. 459, 126 S.Ct. 1198, 1201 (2006) (per curiam); Exxon M obil
Corp. v. Saudi Basic Indus. Corp., 544 U.S. 280, 283 (2005). Notwithstanding
the Court’s recent warnings, however, the Rooker-Feldman doctrine nonetheless
bars M s. Bergman’s claim.

                                          -4-
stated in the district court’s order. To the extent that M s. Bergman’s brief raises

new jurisdictional arguments not before the district court, we do not consider

them. See Young v. United States, 394 F.3d 858, 861 n.2 (10th Cir. 2005) (“[The]

general rule [is] that a federal appellate court does not consider an issue not

passed upon below.”).

      The judgment of the district court is A FFIRM ED. Appellant’s motion to

proceed on appeal without prepayment of costs or fees is granted. The Clerk of

the Court is directed to enter an order assessing fees for the appeal.



                                                     Entered for the Court



                                                     Bobby R. Baldock
                                                     Circuit Judge




                                          -5-